UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8188


1STARR DALTON,

                  Plaintiff – Appellant,

             v.

WEST VIRGINIA DIVISION OF CORRECTIONS; DAVID BALLARD; JIM
RUBENSTEIN; JASON COLLINS, Captain; MARGARET CLIFFORD,
Lieutenant;   JAMES MCCLOUD,  Lieutenant;  BRIAN   MATTOX,
Sergeant; CURTIS DIXON, Sergeant; CLINTON RYAN, Corporal;
NATE KENDRICK, Corporal; MICHAEL ANGEL; GARRATTE ADAMS;
BRIAN GREENWOOD,

                  Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cv-00335)


Submitted:    February 12, 2009             Decided:   March 5, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


1Starr Dalton, Appellant Pro Se. David Edward Schumacher, Jason
A. Winnell, BAILEY & WYANT, PLLC, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              1Starr     Dalton       appeals       the      district        court’s        order

accepting      the     proposed       findings       and       recommendation          of      the

magistrate      judge    and        denying   his       motion      for      a   preliminary

injunction.      We have reviewed the record and find no reversible

error.

              Dalton’s     complaint          alleged          physical          abuse       from

correctional      facility      personnel.              As   part     of     the     requested

relief, Dalton sought an injunction directing his transfer to

another      correctional       facility.            Dalton        then      moved       for     a

preliminary injunction, requesting an immediate transfer.

              It is well-settled that a prisoner has no due process

right to be housed in the facility of his choice.                                  Meachum v.

Fano, 427 U.S. 215, 223-24 (1976).                      Likewise, liberty interests

are    not    implicated       by    transfers       between        prisons.          Olim      v.

Wakinekona,      461    U.S.    238,    248       (1983).       Thus,       Dalton    did      not

demonstrate the likelihood of success on the merits of his claim

for injunctive relief, and the district court properly denied

his motion for a preliminary injunction.

              Although    Dalton       stresses         that    the     district       court’s

order indicates it was unaware of, and thus neglected to review,

his objections to the magistrate judge’s proposed findings and

recommendation, such review could not have changed the outcome

of    the    decision.      Accordingly,           we     affirm      the    order     of      the

                                              2
district    court.     We    dispense    with   oral     argument    because    the

facts   and   legal    contentions      are   adequately    presented      in   the

materials     before   the   court   and      argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                         3